Case 3:19-cv-07651-EMC Document 81-1 Filed 01/15/20 Page 1 of 4




     EXHIBIT A
   Case 3:19-cv-07651-EMC Document 81-1 Filed 01/15/20 Page 2 of 4




1. SUMMONS;

2. COMPLAINT;

3. CIVIL COVER SHEET;

4. CASE ASSIGNED TO MAGISTRATE JUDGE LAUREL BEELER;

5. PLAINTIFF APPLE INC.’S RULE 7.1 DISCLOSURE STATEMENT AND
   CERTIFICATION OF INTERESTED ENTITIES OR PERSONS;

6. PLAINTIFF INTEL CORPORATION’S RULE 7.1 DISCLOSURE STATEMENT AND
   CERTIFICATION OF INTERESTED ENTITIES OR PERSONS;

7. ORDER SETTING INITIAL CASE MANAGEMENT CONFERENCE AND ADR
   DEADLINES;

8. FORTRESS CREDIT CO. LLC’S DISCLOSURE STATEMENT PURSUANT TO
   FEDERAL RULE OF CIVIL PROCEDURE 7.1 AND CERTIFICATION OF
   INTERESTED ENTITIES OR PERSONS PURSUANT TO CIVIL LOCAL RULE 3-15;

9. FORTRESS INVESTMENT GROUP LLC’S DISCLOSURE STATEMENT
   PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 7.1 AND
   CERTIFICATION OF INTERESTED ENTITIES OR PERSONS PURSUANT TO
   CIVIL LOCAL RULE 3-15;

10. VLSI TECHNOLOGY LLC’S DISCLOSURE STATEMENT PURSUANT TO
    FEDERAL RULE OF CIVIL PROCEDURE 7.1 AND CERTIFICATION OF
    INTERESTED ENTITIES OR PERSONS PURSUANT TO CIVIL LOCAL RULE 3-15;

11. ORDERS DATED 11/22/2019 GRANTING APPLICATION FOR ADMISSION OF
    ATTORNEY PRO HAC VICE (WILLIAM F. LEE, AMANDA L. MAJOR, LEON
    GREENFIELD, JOSEPH J. MUELLER, TIMOTHY D. SYRETT);

12. DECLINATION TO MAGISTRATE JUDGE JURISDICTION;

13. CLERK'S NOTICE OF IMPENDING REASSIGNMENT TO A U.S. DISTRICT
    COURT JUDGE;

14. INVT SPE, LLC DISCLOSURE STATEMENT PURSUANT TO FEDERAL RULE OF
    CIVIL PROCEDURE 7.1 AND CERTIFICATION OF INTERESTED ENTITIES OR
    PERSONS PURSUANT TO CIVIL LOCAL RULE 3-15;

15. ORDER REASSIGNING CASE TO HONORABLE EDWARD M. CHEN;

16. ORDER GRANTING CIVIL LOCAL RULE 6-2 JOINT STIPULATED REQUEST
    FOR ORDER CHANGING TIME;
   Case 3:19-cv-07651-EMC Document 81-1 Filed 01/15/20 Page 3 of 4




17. ORDER DENYING MOTION TO RELATE CASE;

18. ORDERS DATED 12/06/2019 GRANTING APPLICATION FOR ADMISSION OF
    ATTORNEY PRO HAC VICE (JOHN K. HARTING, TAYLOR MOORE-WILLIS,
    CHRISTOPHER A. SEIDL);

19. CASE MANAGEMENT CONFERENCE ORDER;

20. ORDER GRANTING INTEL CORPORATION AND APPLE INC.’S
    ADMINISTRATIVE MOTION TO FILE COMPLAINT CONDITIONALLY UNDER
    SEAL;

21. SEVEN NETWORKS, LLC’S RULE 7.1 DISCLOSURE STATEMENT AND
    CERTIFICATION OF INTERESTED ENTITIES OR PERSONS PURSUANT TO L.R.
    3-15;

22. ORDER DATED 12/09/2019 GRANTING APPLICATION FOR ADMISSION OF
    ATTORNEY PRO HAC VICE (WILLIAM V. REISS);

23. ORDERS DATED 12/10/2019 GRANTING APPLICATION FOR ADMISSION OF
    ATTORNEY PRO HAC VICE (SAMUEL F. BAXTER, SETH R. HASENOUR, ERIC
    P. BARSTAD, KEVIN L. BURGESS, JENNIFER L. TRUELOVE, JOHN C. BRIODY);

24. ORDER DATED 12/13/2019 GRANTING APPLICATION FOR ADMISSION OF
    ATTORNEY PRO HAC VICE (KEVIN SCHUBERT);

25. STIPULATION AND ORDER TO EXTEND DEADLINES TO RESPOND TO THE
    COMPLAINT AND SET BRIEFING SCHEDULE ON MOTIONS TO DISMISS,
    STRIKE AND/OR STAY THE ACTION;

26. INVENTERGY GLOBAL, INC.’S DISCLOSURE STATEMENT PURSUANT TO
    FEDERAL RULE OF CIVIL PROCEDURE 7.1 AND CERTIFICATION OF
    INTERESTED ENTITIES OR PERSONS PURSUANT TO CIVIL LOCAL RULE 3-15;

27. BLANK FORM: NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE
    OF A SUMMONS;

28. BLANK FORM: WAIVER OF THE SERVICE OF SUMMONS;

29. ECF REGISTRATION INFORMATION;

30. CIVIL STANDING ORDER – GENERAL FOR U.S. DISTRICT COURT JUDGE
    EDWARD M. CHEN;

31. GUIDELINES RE CALCULATION OF TRIAL TIME LINE FOR U.S. DISTRICT
    COURT JUDGE EDWARD M. CHEN;
   Case 3:19-cv-07651-EMC Document 81-1 Filed 01/15/20 Page 4 of 4




32. GUIDELINES FOR TRIAL IN CIVIL CASES (JURY AND BENCH) FOR U.S.
    DISTRICT COURT JUDGE EDWARD M. CHEN;

33. CIVIL PRETRIAL INSTRUCTIONS FOR U.S. DISTRICT COURT JUDGE EDWARD
    M. CHEN;

34. CIVIL STANDING ORDER ON DISCOVERY FOR U.S. DISTRICT COURT JUDGE
    EDWARD M. CHEN;

35. NOTICE OF AVAILABILITY OF MAGISTRATE JUDGE TO EXERCISE
    JURISDICTION;

36. STANDING ORDER FOR ALL JUDGES OF THE NORTHERN DISTRICT OF
    CALIFORNIA.
